Citation Nr: 0628573	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-27 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from July 1952 to 
November 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in August 2006.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The veteran's post traumatic stress disorder (PTSD) was 
manifested by occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
sleep difficulties or insomnia, dreams and nightmares, and 
anxiety.  The veteran also demonstrated that he was alert and 
oriented to time, person, and place, had appropriate or 
pleasant behavior, a normal or euthymic mood, normal 
judgment, and good speech.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 30 percent for PTSD, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the veteran's claim, a September 2001 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although notice was not provided 
to the veteran prior to the initial adjudication of this 
claim informing him that a disability rating and an effective 
date would be assigned should the claim of service connection 
be granted, the Board finds that the veteran has not been 
prejudiced.  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  This letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
notes that in July 2005, the veteran sent a lay statement, a 
letter from a private physician, and VA treatment records to 
the Board and waived his right to have the RO readjudicate 
his claim with the additional evidence.  See 38 C.F.R. 
§ 20.1304(c) (2005).  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As there is no 
indication that any failure by VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

Service connection for PTSD was granted by a February 2004 
rating decision and a 30 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
August 15, 2001.

A private medical record from October 2001 indicated the 
veteran was alert and oriented to time, person, and place, 
and had a normal mood.  November 2001 private medical records 
indicated the veteran had normal judgment and insight.  

At a December 2001 VA Agent Orange registry examination, the 
veteran reported taking medication to minimize his anxiety 
attacks.  The veteran also reported that following service 
discharge, he worked as an electrician until his retirement.  
Upon examination, the veteran was alert and oriented to time, 
place, and person.  The veteran had a neat appearance, good 
hygiene, pleasant and cooperative behavior, a euthymic mood, 
an appropriate affect, associations within normal limits, and 
normal stream of thought.  The veteran had intact judgment, 
intact memory, and adequate insight.

In an April 2002 statement, the veteran reported that he had 
10-20 headaches per month.  In another April 2002 statement, 
the veteran's wife stated that the veteran had headaches, 
dreams of the war, and difficulty sleeping.  In two April 
2002 lay statements, the veteran's daughters indicated that 
the veteran was unable to function in his daily life due to 
headaches.  In an April 2003 lay statement, the veteran 
stated that he experienced flashbacks, he had nightly dreams 
about the war, and that he once almost killed his wife by 
choking her to death in his sleep.

In a July 2003 letter, a private physician noted the veteran 
had PTSD, and that while being sedated during an elective 
procedure, he experienced a flashback where he went to Korea, 
to a foxhole in the middle of battle.  The physician stated 
that the veteran suffered from anxiety, depression, and 
insomnia.

An August 2003 VA PTSD examination was conducted.  The 
veteran reported dreams of the war.  The veteran tried to 
avoid the dreams by staying up late almost every night, but 
often woke up early and was unable to fall back asleep.  The 
veteran reported intrusive memories on a regular basis, often 
triggered by movies or certain conversation topics.  The 
veteran attempts to avoid conversation and thoughts of his 
military experiences and movies or TV that have military or 
combat content.  He indicates that he no longer hunts because 
he can't stand killing and was unable to keep a gun in the 
house.  The veteran reported difficulty with concentration 
and an exaggerated startle response, especially with gunshots 
or thunder.  The veteran reported hypervigilance such as 
checking and double checking doors at night.  The veteran 
reported an OK mood, with occasional periods of depression.  
The veteran reported crying spells once a week, and upon 
thoughts of the current military action.  The veteran 
reported no suicidal ideations or visual hallucinations, but 
possible auditory hallucinations.  He also reported a poor 
appetite and a lack of sexual desire.  The veteran reported 
one flashback when he was in the hospital.  The veteran 
reported that he talks weekly to his four surviving children, 
has been married to his second wife since 1978, and has good 
relationships with her three children from another marriage.  
After service discharge, the veteran worked as a tractor-
trailer driver, then as an electrician from the early 1980's 
to 1996 or 1997.  The veteran reported that while working as 
an electrician, he got along well with the business owner and 
had no disciplinary difficulties or problems during his 
career.  The veteran reported involvement in church 
activities, lots of friends through church, and participation 
in social activities with his wife.  The veteran also 
reported enjoying watching sports on TV.  

The examiner found the veteran alert and oriented to person, 
place, date, day of the week, and time.  The veteran was 
casually dressed in clean clothes, and was well groomed, 
clean-shaven, and had good hygiene.  The veteran was quite 
communicative, had good eye contract, good speech production, 
intact speech comprehension, and a euthymic mood, except when 
discussing war traumas.  The veteran's affect was consistent 
with his mood and the interview content, with significant 
range.  The veteran's thought processes were linear and goal-
directed, with no disturbance of thought.  There were no 
hallucinations or delusions.  The veteran was able to repeat 
four words with two trials, and to recall three of four words 
at three minutes with intervening distraction tasks.  The 
veteran was unable to recall the fourth word with category or 
multiple choice prompt.  The veteran was able to complete 
serial sevens from 100 to 51 quickly, with no errors, and was 
able to name the current and past presidents.  The veteran 
had good judgment for hypothetical situations and relatively 
concrete thinking.  The examiner noted that the PTSD symptoms 
had a mild impact on the veteran's occupational and social 
functioning, noting his consistent employment and 20-year 
military career.  The diagnoses were chronic PTSD and 
depressive disorder.  The examiner noted mild symptoms and a 
mild degree of disruption to psychosocial and occupational 
functioning.  The prognosis was guarded to fair.

A January 2004 VA medical record indicated a medical history 
of PTSD.  The veteran reported bad dreams, insomnia, and 
generalized anxiety. 

In an April 2004 statement, the veteran stated that he 
couldn't drive because he gets nervous, and that at the 
examination, the VA doctor didn't ask him anything about what 
happened when he came back from the war.  The veteran 
reported he began drinking after returning from the war, that 
he woke up one night choking his wife, and that the police 
took his guns away after he tried to kill his ex-wife.

An April 2004 VA medical record indicated the veteran 
complained of nightmares.  The examiner noted significant 
PTSD and a flat affect.  An August 2004 VA medical record 
indicated the veteran complained of hallucinations, which the 
examiner attributed to the veteran's medications.  August and 
October 2004 VA medical records indicated the veteran was 
oriented to person, place, and date, had appropriate 
behavior, and clear speech.  The veteran reported that in the 
last month, he had felt down, depressed, or hopeless, but had 
not been bothered by little interest or pleasure in doing 
things, and had no thoughts of hurting or killing himself or 
other.  The veteran denied ever having tried to hurt or kill 
himself or others.  The veteran reported that he had good 
emotional support from family and friends but had weird 
dreams.  A May 2005 VA medical record indicated stable PTSD.

An April 2006 letter from a private physician who had treated 
the veteran for a long time, noted the veteran's PTSD was 
becoming difficult to treat.  The physician noted the veteran 
suffered from anxiety, insomnia, depression, improper 
behavior, and could not work.  The physician worried about 
the veteran hurting himself or others. 

In a lay statement received by the Board in May 2006, the 
veteran requested a 100 percent disability evaluation.

The veteran's current 30 percent evaluation contemplates 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 30 percent.  The 
objective medical evidence of record indicates the veteran's 
PTSD was consistently manifested by symptoms such as sleep 
difficulties or insomnia, dreams and nightmares, and anxiety.  
But the veteran was also consistently found alert and 
oriented to time, person, and place, to have a normal or 
euthymic mood, appropriate or pleasant behavior, normal 
judgment, and good speech, without suicidal or homicidal 
ideations.  Less consistently, the veteran reported 
depression, possible auditory hallucinations, hypervigilance, 
exaggerated startle response, and intrusive thoughts.  The 
evidence of record also demonstrates that the veteran was 
occasionally found to be neat or well-groomed, have good 
hygiene, an appropriate affect, normal thought processes, 
intact memory, and no hallucinations or delusions.  Although 
an April 2006 private physician letter indicated the veteran 
was becoming increasingly difficult to treat and had improper 
behavior, in August and October 2004, the veteran was alert 
and oriented and exhibited appropriate behavior.  In May 
2005, the veteran's PTSD was found stable.

Moreover, the evidence of record indicates that any 
occupational and social impairment was mild.  The veteran had 
a 20 year military career.  Upon service discharge, he worked 
as a truck driver and an electrician with no disciplinary 
difficulties or problems.  The evidence of record does not 
support that the veteran's retirement was due to PTSD 
symptoms.  The veteran also reported that he had a good 
marriage, a good relationship with his wife's kids, that he 
spoke with his children weekly, that he was involved in 
church activities, and that he and his wife engaged in social 
activities.  Accordingly, the criteria for an initial 
evaluation in excess of 30 percent have not been shown.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (50 percent 
evaluation contemplates PTSD manifested by occupational and 
social impairment with reduced reliability and productivity 
due to flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships).

The Board also notes that the veteran's symptoms do not 
warrant a 100 percent evaluation, which contemplates total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The evidence of record does 
not demonstrate total occupational and social impairment.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


